OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 26, 1958.
In this proceeding to discipline him for professional misconduct, the Referee failed to sustain any of the four charges of misconduct. After reviewing all of the evidence we are in agreement with the Referee as to charges one, two and three. The respondent has moved to confirm the Referee’s report and the petitioner has submitted an affidavit in opposition asking that the Referee’s finding as to charge four be disaffirmed and that his findings with regard to the other three charges be confirmed.
We disagree with the Referee’s failure to sustain charge four. The fourth charge alleged that respondent failed to co-operate with the Nassau County Bar Association Grievance Committee and petitioner Grievance Committee for *603the Tenth Judicial District regarding their respective investigations of the complaints forming the basis for the first three allegations of misconduct. As to this charge, we believe that the evidence is substantial that respondent is guilty. The respondent’s motion to confirm is denied to the extent indicated above and the relief sought by the petitioner is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the factors in mitigation, including respondent’s poor health at the time of the misconduct. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Cohalan, JJ., concur.